DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8 and 26-31, drawn to a microfluidic device for processing cells comprising: a plurality of microchannels disposed in a substrate or chip and fluidically coupled to an inlet configured to receive a solution containing the cells as well as molecules or other cargo to be delivered intracellularly to the cells, each of the plurality of microchannels containing a constriction region therein, wherein the microchannels including the constriction region comprise an omniphobic, superhydrophilic, or superhydrophobic surface.
Group II, claim 9, drawn to a system for processing cells using a plurality of microfluidic devices of claim 1, comprising one or more pumps configured to simultaneously pump the solution containing the cells and molecules or other cargo to be intracellularly transported into the cells through the plurality of microfluidic devices.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the inventions of these groups require the technical feature of:
a microfluidic device for processing cells comprising: a plurality of microchannels disposed in a substrate or chip and fluidically coupled to an inlet configured to receive a solution containing the cells as well as molecules or other cargo to be delivered intracellularly to the cells, each of the plurality of microchannels containing a constriction region therein, wherein the microchannels including the constriction region comprise an omniphobic, superhydrophilic, or superhydrophobic surface.
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sharei (US 2014/0287509) in view of Grisham (US 2016/0047735).
	Sharei discloses a microfluidic device (abstract) for processing cells (abstract) comprising: a plurality of microchannels (paragraph [0011]) disposed in a substrate or chip (paragraph [0222]) and fluidically coupled to an inlet (paragraphs [0171] and [0173]) configured to receive a solution (paragraph [0005] “surrounding cell medium”) containing the cells (paragraphs [0005]) as well as molecules or other cargo (paragraphs [0006]-[0007]) to be delivered intracellularly (paragraph [0007]) to the cells, each of the plurality of microchannels (paragraph [0011]) containing a constriction region therein (paragraphs [0008] and [0011]); and, the microchannels (paragraph [0011]) including the constriction region (paragraphs [0008] and [0011]).
 Sharei does not disclose the microchannels including the constriction region comprise an omniphobic, superhydrophilic, or superhydrophobic surface.
	Grisham discloses a microchannel (abstract “microfluidic device comprises: a channel”) including constriction regions (paragraph [0018] “bump array”) comprising a superhydrophilic (paragraph [0457]) or superhydrophobic surface (paragraph [0457]).
	In the analogous art of microfluidic devices to prepare cells, it would have been obvious to one skilled in the art before the effective filing date to modify the microfluidic device of Sharei with the superhydrophobic or superhydrophilic constriction of Grisham in order to reduce non-specific adsorption of cells or compounds onto the channel walls (Grisham, paragraph [0459]).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lange (US 2005/0036918) – This invention is a structure having one or more microchannels with a textured inner surface. Super-hydrophobic surfaces were obtained (Lange, paragraph [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799